Filed 11/16/20 In re A.C. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE A.C., A Person Coming                                  2d Juv. No. B301737
 Under the Juvenile Court Law.                             (Super. Ct. No. 18JV-00377)
                                                            (San Luis Obispo County)
  _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

      Plaintiff and Respondent,

 v.

 A.C.,

      Defendant and Appellant.



     A.C. appeals the juvenile court’s order sustaining a
wardship petition after appellant admitted allegations that he
committed a shoplifting (Pen. Code,1 § 459.5, subd. (a)), and

       All statutory references are to the Penal Code unless
         1

otherwise noted.
resisted a peace officer in the performance of his duties (§ 148,
subd. (a)(1); Welf. & Inst. Code, § 602). Appellant was declared a
ward and was placed under the supervision of the probation
department with various terms and conditions. One such
condition requires appellant to seek his probation officer’s
approval before leaving San Luis Obispo County for more than 24
hours. Appellant contends that this condition must be stricken
because it bears no relationship to his offenses as contemplated
in People v. Lent (1975) 15 Cal.3d 481 (Lent), and is
unconstitutionally overbroad. We affirm.
             FACTS AND PROCEDURAL HISTORY
       On the afternoon of October 12, 2018, San Luis Obispo
County Deputy Sheriff Anthony Perry was in his patrol car when
he observed appellant and J.C. run out of a store while each was
carrying a 12-pack of beer. Appellant and J.C. ran into an alley
and Deputy Perry activated his siren and pursed them. During
the pursuit, appellant and J.C. abandoned the beer and jumped
over a guard rail barrier. The deputy ended his pursuit and
returned the beer to the store.
       After leaving the store, Deputy Perry saw appellant and
J.C. in an alley. Appellant and J.C. then ran through the
courtyard of an apartment complex and into another alley. Two
bystanders told the deputy they knew where appellant and J.C.
lived. As Deputy Perry was following the bystanders, he saw
appellant and J.C. again. This time, appellant and J.C. did not
run away. As Deputy Perry approached them, appellant stepped
in front of J.C., held out his hands, and asked what the deputy
wanted.
       Deputy Perry ordered appellant to go to the side of the road
but appellant refused to comply. The deputy grabbed appellant’s




                                 2
left arm and appellant said, “[G]et your fucking hands off of me!”
Deputy Perry put appellant’s arm behind his back and
handcuffed his wrist. Appellant tried to pull away and continued
cursing at Deputy Perry. The deputy moved appellant against
his patrol car and handcuffed his other wrist. Appellant
demanded that the deputy “get [his] fucking hands off” of him
and called him a “nasty ass pig[].” Deputy Perry told J.C. that he
was also under arrest, but J.C. fled after appellant told him to do
so. Appellant refused to comply with an order to lie on the
ground, declined to state his age, and threatened Deputy Perry.
       Appellant’s sisters arrived called his mother, who came to
the scene and identified appellant. When one of appellant’s
sisters told him to stop misbehaving or he would be charged with
resisting arrest, appellant replied, “I don’t give a fuck.”
Appellant was arrested and transported to juvenile hall.
       Appellant was charged in a wardship petition with
resisting an executive officer (§ 69; count 1), shoplifting (§ 459.5,
subd. (a); count 2), resisting a peace officer in the performance of
his duties (§ 148, subd. (a)(1); count 3), and being a minor in
possession of an alcoholic beverage (Bus. & Prof. Code, § 25662,
subd. (a); count 4). In February 2019, the juvenile court found
that appellant was suitable for diversion, the terms of which
required appellant to enroll in and complete treatment programs
and assessments and perform community service. The terms of
diversion also required appellant to comply with a nightly curfew
and provided that he was not to leave San Luis Obispo County
“for more than 24 hours without prior permission of the
Probation Officer” or leave the state without the court’s prior
permission.




                                  3
        In July 2019, the court extended diversion until October
2019 because appellant had yet to complete several of its terms.
In October 2019, the probation department recommended that
diversion be terminated and the wardship petition reinstated due
to appellant’s continued failure to complete the terms of his
diversion. The probation officer reported that appellant had not
performed any community service or completed any treatment
program. He had also been arrested again after he broke his
father’s television, threw a television remote at his father, and
threw a rock at one of his sisters. He had not attended a single
day of the current school year.
        Appellant’s father also reported that appellant often left
home for several days without telling him where he was going.
The probation department concluded that appellant’s father was
“unable to effectively supervise [appellant] and has shown he
does not want to hold [appellant] accountable for his actions
when he is not compliant with parental directives, probation
directives, or not following the law.” The probation department
further concluded that appellant “requires a higher level of
supervision to ensure he does not continue to behave in a way
which [p]uts the community at risk.”
        The juvenile court terminated diversion and reinstated the
warship petition. After appellant admitted counts 2 and 3 of the
petition, the court sustained the petition and placed appellant
home on probation with various terms and conditions. As with
his diversion, appellant was ordered to comply with a nightly
curfew and obtain permission from his probation officer before
leaving San Luis Obispo County for more than 24 hours.
Appellant’s trial counsel objected to the latter term, claiming that
it failed to satisfy the test set forth in Lent and unconstitutionally




                                  4
infringed on his right to travel. Counsel “ask[ed] the Court to
instead consider imposing an obligation to notify the Probation
Department within two hours of leaving the county” and added “I
think probation has certainly an affirmative obligation to know
where their charges are at all times within reason.” Counsel
claimed the requirement that appellant obtain permission before
leaving the county was unlawful under the third prong of Lent
because “there is only the most tenuous and extreme nexus
between the [sic] future criminality.”
       The prosecutor replied: “I think that the condition as
described where [appellant] needs to have permission from the
officer before [he] were to leave the county is . . . an appropriate
supervisory tool. . . . [A]s I understand [it] . . . , [defense
counsel’s] recommendation would be that [appellant] merely
needs to let the probation officer know that he is leaving, or that
he has left. And if the probation officer were to say no,
[appellant] would not necessarily be in violation because he
would say, ‘Look, all I had to do was tell you. I didn’t have to get
your permission,’ and I think that that hamstrings the probation
officer of their ability to properly monitor and supervise
[appellant] because . . . under the proposed term of the Probation
Department, it would create a situation where [appellant] needs
to get that okay from the probation officer, work out the terms,
work out the conditions, the timing of when and where he’s going
to go, when and where he’s going to come back, who he’s going
with. And while that’s a lot of tasks that are placed on him, if we
are asking the Probation Department to help supervise
[appellant] and help [him] be successful in his probation, we need
to give the probation officer the ability and tools to properly guide
and monitor that as well.”




                                  5
       The juvenile court officer who was present agreed with the
prosecutor that the challenged condition was “necessary and
appropriate.” The court asked appellant how many times a year
he left San Luis Obispo County and appellant replied, “Once. Not
really that often.”
       The court concluded that the condition requiring appellant
to obtain permission before leaving San Luis Obispo County for
more than 24 hours “is a bit of an imposition. However,
[appellant] doesn’t leave San Luis Obispo County that often, so I
don’t think it’s a burden. It’s a minimal burden, given . . . the
facts and circumstances surrounding his own situation.” The
court imposed the condition.
                           DISCUSSION
       Appellant contends the probation condition requiring him
to obtain his probation officer’s permission before leaving San
Luis Obispo County for more than 24 hours was imposed in
violation of Lent and is in any event unconstitutionally
overbroad. He asserts that the condition should be modified, as
requested by his trial counsel, to provide that he need only give
his probation officer two hours’ notice before leaving the county
for more than 24 hours. We are not persuaded.
       When granting probation, the juvenile court is authorized
to “impose and require any and all reasonable conditions that it
may determine fitting and proper to the end that justice may be
done and the reformation and rehabilitation of the ward
enhanced.” (Welf. & Inst. Code, § 730, subd. (b).) The court has
broad discretion to impose any such condition for purposes of
rehabilitation “so long as it is tailored to specifically meet the
needs of the juvenile.” (In re Josh W. (1997) 55 Cal.App.4th 1, 5.)
This is because juveniles generally require more guidance and




                                6
supervision than adults. The state, when it assumes
responsibility for a minor, stands in the shoes of the parents and,
like a parent, may restrict a child’s exercise of constitutional
rights. (In re Antonio R. (2000) 78 Cal.App.4th 937, 941
(Antonio R.).)
         While a juvenile court has broader discretion in
formulating probation conditions than adult criminal courts, that
discretion “is not boundless.” (In re Luis F. (2009) 177
Cal.App.4th 176, 189 (Luis F.).) Juvenile probation conditions
must meet the three-part Lent test of reasonableness applied to
adult probationers. (In re D.G. (2010) 187 Cal.App.4th 47, 52-53;
Lent, supra, 15 Cal.3d 481.) Under Lent, “[a] condition of
probation will not be held invalid unless it ‘(1) has no relationship
to the crime of which the offender was convicted, (2) relates to
conduct which is not in itself criminal, and (3) requires or forbids
conduct which is not reasonably related to future criminality
. . . .’ [Citation.] Conversely, a condition of probation which
requires or forbids conduct which is not itself criminal is valid if
that conduct is reasonably related to the crime of which the
defendant was convicted or to future criminality.” (Lent, at
p. 486.) The Lent factors are “conjunctive—all three prongs must
be satisfied before a reviewing court will invalidate a probation
term. [Citations.] As such, even if a condition of probation has
no relationship to the crime of which a defendant was convicted
and involves conduct that is not itself criminal, the condition is
valid as long as the condition is reasonably related to preventing
future criminality.” (People v. Olguin (2008) 45 Cal.4th 375, 379-
380 (Olguin).)
          A juvenile probation condition may also be challenged as
unconstitutionally overbroad. (See In re Sheena K. (2007) 40




                                 7
Cal.4th 875, 887.) “The essential question in an overbreadth
challenge is the closeness of the fit between the legitimate
purpose of the restriction and the burden it imposes on the
defendant’s constitutional rights—bearing in mind, of course,
that perfection in such matters is impossible, and that practical
necessity will justify some infringement.” (In re E.O. (2010) 188
Cal.App.4th 1149, 1153.) “‘If available alternative means exist
which are less violative of the constitutional right and are
narrowly drawn so as to correlate more closely with the purposes
contemplated, those alternatives should be used . . . .’” (Luis F.,
supra, 177 Cal.App.4th at p. 189.)
       We generally review the imposition of probation conditions
for an abuse of discretion, and independently review
constitutional challenges to probation conditions. (People v.
Appleton (2016) 245 Cal.App.4th 717, 723.)
       It is undisputed that the probation condition requiring
appellant to obtain permission from his probation officer before
leaving San Luis Obispo County for more than 24 hours satisfies
the first two prongs of Lent, i.e., that the condition (1) bears no
relationship to the crimes he was found to have committed; and
(2) relates to conduct which is not in itself criminal. The trial
court did not err in finding, however, that the condition did not
satisfy the third prong of Lent because it is reasonably related to
appellant’s future criminality.
       In Olguin, our Supreme Court held that “[a] condition of
probation that enables a probation officer to supervise his or her
charges effectively is . . . ‘reasonably related to future
criminality.’ [Citations.]” (Olguin, supra, 45 Cal.4th at pp. 380-
381.) The court recently clarified that Olguin should not be read
“to categorically permit any probation conditions reasonably




                                 8
related to enhancing the effective supervision of a probationer”
(In re Ricardo P. (2019) 7 Cal.5th 1113, 1127 (Ricardo P.).)
because the third prong of Lent “contemplates a degree of
proportionality between the burden imposed by a probation
condition and the legitimate interests served by the condition.”
(Ricardo P., at p. 1122.)
       In Ricardo P., the challenged condition required the minor,
who was found to have committed two burglaries, to submit to
warrantless searches of his electronic devices as well as any
accounts he could access through those devices. (Ricardo P.,
supra, 7 Cal.5th at p. 1115.) Although the minor had not used
any such devices in committing the burglaries, the condition was
imposed for the purpose of monitoring his compliance with
probation conditions prohibiting him from possessing or using
drugs. In imposing the condition, the trial court relied on its
belief that minors generally brag about their drug use on social
media. (Id. at pp. 1119-1122.) The Supreme Court held that the
condition satisfied the third prong of Lent because it “impose[d] a
very heavy burden on privacy with a very limited justification.”
(Id. at p. 1124.)
       The challenged condition in this case does not impose any
such burden on appellant’s privacy, and the proffered
justification for the condition was substantial. Appellant
complains that the condition unreasonably infringes upon his
constitutional right to travel. It is well-settled, however, that a
travel ban that does not banish a minor from his home, but
rather prevents the minor from entering a locale where he might
do or suffer harm or where he cannot be adequately supervised, is
constitutionally permissible. (See Antonio R., supra, 78
Cal.App.4th at pp. 941-942 [minor was properly required to




                                 9
obtain probation officer’s permission before traveling to Los
Angeles County, where he committed his crimes]; People v.
Thrash (1978) 80 Cal.App.3d 898, 902 [upholding probation
condition providing that the defendant was not to “leave town”
without prior approval from his probation officer].)
       Here, there is ample evidence in the probation report to
support the trial court’s finding that the challenged condition is
reasonably related to appellant’s future criminality. (See Ricardo
P., supra, 7 Cal.5th at p. 1122 [recognizing that “courts may
properly base probation conditions upon information in a
probation report that raises concerns about future criminality
unrelated to a prior offense”].) First, the condition does not ban
appellant from traveling out of the county, nor does it require
him to seek permission every time he wants to leave the county.
Rather, he need only seek permission to leave for more than 24
hours at a time. Appellant conceded that he rarely left the
county, so any burden on his right to travel is minimal.
       Moreover, the probation department reported that
appellant often disappeared for days at a time while on diversion
and did not keep his father apprised of his whereabouts. His
father failed to report that appellant was missing and was unsure
where appellant was going. As the People persuasively argue,
“appellant’s proclivity to disappear, and his father’s inability to
prevent or report such disappearances, renders it necessary that
the probation officer be informed of appellant’s plans for extended
inter-county travel to facilitate effective supervision.” Appellant
is also subject to a curfew condition, so the probation officer must
know when appellant is leaving the county for more than 24
hours so he can be effectively supervised. “[P]robation officer’s
awareness of probationers’ whereabouts facilitates supervision




                                10
and rehabilitation and helps ensure probationers are complying
with the terms of their conditional release.” (People v. Moran
(2016) 1 Cal.5th 398, 406.)
      Contrary to appellant’s claim, his proposed modification of
the condition to merely require him to give his probation officer
two hours’ notice before leaving the county for more than 24
hours would not be sufficient for his supervision. As other
conditions of his probation, appellant must regularly attend
school and participate in and complete community service and
rehabilitative programs. If appellant were to leave the county for
more than 24 hours without permission, his probation officer
would be unable to adequately supervise him and thus ensure his
compliance with these terms and conditions of his probation. We
agree with the trial court’s conclusion that the challenged
condition imposed a “minimal” burden on appellant when
compared to the state’s legitimate interest in adequately
supervising him. Because the burden imposed on appellant as a
result of the challenged condition is not outweighed by the
interests it is intended to serve, the condition is valid under the
third prong of Lent. (Ricardo P., supra, 7 Cal.5th at p. 1122.)
      Appellant’s reliance on People v. Soto (2016) 245
Cal.App.4th 1219, is unavailing. The defendant in that case, who
was convicted of driving under the influence and driving with a
suspended license, was ordered as a condition of probation to
obtain his probation officer’s permission or a court order before
changing his residence in Monterey County. In concluding that
the condition was invalid under Lent, the court of appeal
reasoned that nothing in the record indicated that the
defendant’s living situation would contribute to his future
criminality or that leaving Monterey County would impede his




                                11
rehabilitation. (Soto, at p. 1228.) As we have explained, the
record in this case is sufficient to support the challenged
condition. Moreover, the defendant in Soto was an adult.
Appellant is a minor, and allowing him to leave the county for
more than 24 hours without his probation officer’s permission
would impair not only his probation officer’s ability to effectively
supervise him, but also his own ability to complete the
requirements of his conditional release.
       Appellant fares no better in claiming that the challenged
condition is unconstitutionally overbroad. As we have noted, the
burden it places on appellant is minimal and the modification
proposed by his trial attorney would undermine the purpose of
the condition. Moreover, we presume that the probation officer
will grant any reasonable request to leave the county for more
than 24 hours. (Antonio R., supra, 78 Cal.App.4th at p. 942.)
Given “the closeness of the fit between the legitimate purpose of
the restriction and the burden it imposes on the defendant’s
constitutional rights” (In re E.O., supra, 188 Cal.App.4th at
p.1153), the condition survives appellant’s overbreadth challenge.
                           DISPOSITION
       The juvenile court’s order is affirmed.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P.J.                  TANGEMAN, J.



                                12
                  Charles S. Crandall, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      David R. Greifinger, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, and Charles J. Sarosy, Deputy Attorney
General, for Plaintiff and Respondent.